DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.
3.	Claims 1, 14, 16-18, 21-23, 27, 31, 35, 37, 46, 47, 49 and 54-56 are remaining in the application.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 5/17/2021 was filed after the mailing date of the Notice of Allowance on 2/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	As best understood by the examiner, claims 1, 16, 17, 46, 47, 49, 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Asbeck (US 3765368), in view of Howell et al. (US 2005/0283288 A1), cited by applicant on the newly filed IDS.  Asbeck discloses an amphibian (amphibious vehicle) operable on land and in/on water, comprising: a planing hull 
7.	As best understood by the examiner, claims 1, 27, 31, 36-38, 46, 47, 49 and 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Longdill et al. (US 2012/0108118 A1), in view of Howell et al. (US 2005/0283288 A1), cited by applicant on the newly filed IDS. .  Footwell areas without transmission tunnels or foot pedals are shown in the figures.  Longdill et al. does not disclose the steering control device movability as claimed.  However, However, Howell et al. does in controller [60] which may be laterally re-positionable between a left-hand drive position [B] and a right-hand drive position [C] advantageously providing versatility for vehicles produce in alternate drive-side markets (see para. [0020]). Therefore, providing such a feature would enhance versatility in alternative driver-side markets as would have been recognized by one of ordinary skill in the art.  In addition, providing a position in between the left and right position along a centerline would further increase versatility for control of the vehicle as well as increase balance for the vehicle as would have been recognized by one of ordinary skill in the art.  With such a feature, top protrusions of track [70] provide the upper and lower guide rails which support the bottom portion of the controller [60] which can be considered a bearing housing.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
s 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Asbeck (US 3765368), in view of Howell et al. (US 2005/0283288 A1), cited by applicant on the newly filed IDS, and further in view of Gehlen (US 3269349).  Asbeck in view of Howell et al. discloses all claimed features as indicated previously, except the vehicle being a UTV, and the positive buoyancy system claimed.  Gehlen discloses an amphibious vehicle with a positive buoyancy system (laterally mounted inflatable elastic auxiliary floats) and providing such floats with Asbeck would improve positive stability as would be recognized by one skilled in the art.  Gehlen also teaches that independently of the particular use of the vehicle, it has basic utility.  As such, Gehlen implies that basic utility is implicit in a vehicle independent of its particular use.  Therefore, the Asbeck vehicle also has basic utility and can be considered a UTV or utility task vehicle inasmuch as the vehicle has basic utility as would be recognized by one skilled in the art.  The combined vehicle would therefore also be recognized as having UTV or utility task vehicle capability for having at least basic utility as an amphibious vehicle with positive buoyancy.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
9.	Claims 18 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Asbeck (US 3765368), in view of Howell et al. (US 2005/0283288 A1), cited by applicant on the newly filed IDS, and further in view of Gaither (US 2008/0227344 A1).  Asbeck in view of Howell et al. discloses all claimed features as indicated previously, except the claimed roll over protection or roll bar.  Gaither discloses such a roll bar [40] for an amphibious vehicle and providing such a feature would improve roll over protection as would be recognized by one skilled in the art.  Providing a plurality of such roll bars would constitute a roll cage and further improve roll over protection for the vehicle and would create an integral part of the entire structure of the vehicle as would be expected.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
s 18 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Asbeck (US 3765368), in view of Howell et al. (US 2005/0283288 A1), cited by applicant on the newly filed IDS, and further in view of Bennett et al. (US 2014/0288763 A1).  Asbeck in view of Howell et al. discloses all claimed features as indicated previously, except the claimed roll over protection, roll bar or roll cage as claimed.  Bennett et al. discloses such features in a roll cage for an amphibious vehicle and providing such a feature would improve roll over protection as would be recognized by one skilled in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
11.	Claims 22, 23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Asbeck (US 3765368), in view of Howell et al. (US 2005/0283288 A1), cited by applicant on the newly filed IDS, and further in view of Gonzalez (US 2014/0130658 A1).  Asbeck in view of Howell et al. discloses all claimed features as indicated previously, except the planing hull comprises a V formation, and the cargo area and cargo area arrangement as claimed.  Gonzalez discloses use of a truncated V underbody protection enhancement and a rearward positioned cargo bed.  Providing such features would improve protection of the hull and create a V hull formation and would also add cargo carrying capacity on the aft portion of the vehicle as would be recognized by one skilled in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
12.	Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Longdill et al. (US 2012/0108118 A1), in view of Howell et al. (US 2005/0283288 A1), cited by applicant on the newly filed IDS, and further in view of Gehlen (US 3269349).  Longdill et al. in view of Howell et al. discloses all claimed features as indicated previously, except the vehicle being a UTV, and the positive buoyancy system claimed.  Gehlen discloses an amphibious vehicle with a positive buoyancy system (laterally mounted inflatable elastic auxiliary floats) and providing .
13.	Claims 18 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Longdill et al. (US 2012/0108118 A1), in view of Howell et al. (US 2005/0283288 A1), cited by applicant on the newly filed IDS, and further in view of Gaither (US 2008/0227344 A1).  Longdill et al. in view of Howell et al. discloses all claimed features as indicated previously, except the claimed roll over protection or roll bar.  Gaither discloses such a roll bar [40] for an amphibious vehicle and providing such a feature would improve roll over protection as would be recognized by one skilled in the art.  Providing a plurality of such roll bars would constitute a roll cage and further improve roll over protection for the vehicle and would create an integral part of the entire structure of the vehicle as would be expected.  
14.	Claims 18 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Longdill et al. (US 2012/0108118 A1), in view of Howell et al. (US 2005/0283288 A1), cited by applicant on the newly filed IDS, and further in view of Bennett et al. (US 2014/0288763 A1).  Longdill et al. in view of Howell et al. discloses all claimed features as indicated above, except the claimed roll over protection, roll bar or roll cage as claimed.  Bennett et al. discloses such features in a roll cage for an amphibious vehicle and providing such a feature would improve roll over protection as would be recognized by one skilled in the art.  The rejection combines known .
15.	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Longdill et al. (US 2012/0108118 A1), in view of Howell et al. (US 2005/0283288 A1), cited by applicant on the newly filed IDS, and further in view of in view of Gonzalez (US 2014/0130658 A1).  Longdill et al. in view of Howell et al. discloses all claimed features as indicated previously, except the cargo area and cargo area arrangement as claimed.  Gonzalez discloses use of a rearward positioned cargo bed. Providing such feature would add cargo carrying capacity on the aft portion of the vehicle as would be recognized by one skilled in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17.	Claims 1, 14, 16-18, 21-23, 27, 31, 35, 37, 46, 47, 49 and 54-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/940560.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are encompassed by the claimed subject matter of the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Daniel V Venne/
Senior Examiner, Art Unit 3617
5/27/2021